UPON REHEARING.
We have made a careful examination of this case, and have_ been unable to discover any possible ground for the plaintiff’s recovery. His petition is based upon the theory that the Lereauxs, his assignors, were the equitable owners of the land, and that the defendant had a claim against the same for money advanced for the Lareauxs’ benefit, and held at one time the legal title to the land for security. So far the parties seem to be agreed. Now the question is, did the Lereauxs, by reason of what afterward transpired, acquire a money claim against the defendant for the sum of $140? We are unable to see that they did. The theory of the petition is that the defendant sold and conveyed the land to one Viers. But it is not averred that Tiers was a purchaser without notice, nor shown in any way that the Lereauxs were deprived of their right to redeem. Besides, if it had been shown, .it would not have appeared from the petition that the Lereauxs acquired a claim against the defendant for $140. Where a person holds the title to real estate in trust for another, and he wrongfully sells and conveys the property to an innocent purchaser, the equitable owner may, undoubtedly, recover of the trustee the damages which he has sustained by reason of the trustee’s wrongful act, but he cannot recover more than nominal damages without an averment showing what the value of the property was, above all liens and charges held by the trustee. The petition contains no such averment.
*688When we come to the evidence, the plaintiff’s case is equally weak. It shows beyond dispute that the defendant never conveyed the property to Tiers. lie did, it is true, make a contract of sale, and received $390, the amount of his claim against the property. But the Lereauxs were not injured thereby. If the sale was not authorized by them, it bad no effect except to convey the defendant’s interest. The Lereauxs remained tlie equitable owners, and bad a right to redeem. Their interest could be cut off only by the conveyance of the legal title, and that to a purchaser for value without notice. Tiers not only did not acquire the legal title, but, as the evidence shows, he had full notice of the rights of the Lereauxs.
Some other questions are argued, but the foregoing views dispose of the case. The former opinion must be adhered to, and the judgment
Beversed.